Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Applications KR10-2013-0032525 filed on 3/27/13.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate all or some of the Allowable Subject matter from the instant disclosure directed towards a plurality of decorative portions matched with a plurality of cameras.  Furthermore, the additional embodiment of adding limitations directed towards taking photographs simultaneously is disclosed in prior art GRAZIANO (Pub. No.: US 2010-0170289), and would not further allowance if proposed in a potential amendment.  

RESPONSE TO ARGUMENTS
The rejection to Claim 1 under 35 U.S.C. section 112(b) is withdrawn in light of Applicant’s remarks and amendment filed on 7/26/22.

Applicant’s amendments and arguments filed on 7/26/22 have been fully considered and the rejections withdrawn for Claims 1-8 in light of Applicant’s amendment.  The rejections to Claims 9-13 stand.  In addition, Examiner has established a prima facie case of obviousness for combining the prior art of record to reject said claims.  Accordingly, said claims independent and dependent stand rejected for the reasons stated herein.

Regarding Applicant’s remarks on Pages 12-16 directed towards the pending rejected claims, Examiner respectfully submits the prior art of record KEMPIAK et al. (Pub. No:  US 2014-0168396) in view of GRAZIANO (Pub. No.: US 2010-0170289) does read upon independent Claim 9 as said claim is construed.   Applicant’s Claim 9 language does not specifically recite that the camera is to capture images only when the door is closed or recite only in response to detecting a door is closed.  In addition, Applicant’s claim language does not specifically recite that the controller directly controls or actuates the light source and/or camera. In addition, KEMPIAK was relied upon only to disclose controlling and communicating with a camera as well as in response to the door sensor detecting that the storage compartment is closed whether direct or indirectly controlling as the claims are currently construed.  GRAZIANO was not relied upon to disclose activating a light source when the door is closed.  Applicant is invited to telephone Examiner for an interview to discuss claim language to move the instant application in a condition for allowance.   Accordingly, the rejections stand.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEMPIAK et al. (Pub. No:  US 2014-0168396) in view of GRAZIANO (Pub. No.: US 2010-0170289).

As per Claim 9 KEMPIAK discloses A refrigerator, comprising (in at least Fig. 2): 
a body having a storage compartment (in at least Fig. 2 main body of unit 100 and storage compartment as set of bins 140  [0021][0025-0026]); a door coupled to the body and configured to open and close the storage compartment (in at least Fig. 2 - door 128 coupled to swing open from main body of unit 100 and expose open and shut close the side set of bins storage compartments [0021] [0025-0026]); a door sensor (Figs. 1-2 a plurality of door opening/ closing sensors [0033]); a camera provided at the storage compartment (Figs. 1-3 controller 150 and a plurality of door opening/ closing sensors will take a picture via camera 160 – closing the storage compartment via closing the doors [0028-0029] [0033]); control and communicate with the camera, and in response to the door sensor detecting that the storage compartment is closed (Figs. 1-3 controller 150 and a plurality of door opening/ closing sensors will take a picture via camera 160 – closing the storage compartment via closing the doors when closed [0028-0033])
KEMPIAK does not disclose but GRAZIANO discloses a light source provided at the storage compartment (Fig. 1A shelves 110 storage compartment [0023] interior of fridge light source [0025]); and a controller configured to communicate with the light source, the controller to actuate the light source (Figs. 1A, 3 for the light source activated when door 120 is opened as controlling agent [0025-0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a light source provided at the storage compartment; and a controller configured to communicate with the light source, the controller to actuate the light source as taught by GRAZIANO into the system of KEMPIAK because of the benefit taught by GRAZIANO to disclose to disclose the additional component of lighting an interior space and providing a plurality of row cameras for at least aiding in image capture whereby said system is directed towards image capture in an enclosed environment and would benefit from an additional light source in addition to ambient light  to provide adequate lighting during image capture which could improve image quality as well as improvements from a multi-camera system. 

As per Claim 10 KEMPIAK discloses The refrigerator according to claim 9, wherein the camera is provided on the door or is provided in the storage compartment (Figs. 1-3 may be positioned on the door [0025]).

As per Claim 11 KEMPIAK discloses The refrigerator according to claim 9, further comprising a storage device configured to store the at least one picture taken by the camera (Fig. 3 camera 160 and at least send/store to mobile device 182 [0028]). 

As per Claim 12 KEMPIAK discloses The refrigerator according to claim 9, further comprising 
a communication device configured to transmit the at least one picture to an external device (Fig. 1-6 camera 160 and at least send/store to external mobile device 182 via the network [0028]). 
As per Claim 13 KEMPIAK discloses The refrigerator according to claim 9, further comprising 
a display configured to provide various information related to food stored in the refrigerator, the display being provided on the door (Figs. 1-9 within food chamber within the fridge door [0018] [0033-0034] – display 180 integrated on the door 128 [0026]). 
 
REASON FOR ALLOWANCE
As per Claim 1, the following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (KEMPIAK, Pub. No:  US 2014-0168396; ARTWOHL, Pub. No:  US 2012-0285089; KITAMURA, Pub. No:  US 2001-0022860; FREEMAN, US Pub. No.: 2007-0186480; GRAZIANO, Pub. No.: US 2010-0170289) does not teach nor suggest in detail the limitations: 
“A refrigerator, comprising: a body having a storage compartment; a door coupled to the body and configured to open and close the storage compartment; a light source provided at the storage compartment; a door sensor; a camera provided at the storage compartment; a decorative portion that is arranged with respect to the camera; and wherein the decorative portion is formed of an opaque material, wherein the decorative portion has a transparent window, wherein the camera is arranged behind the transparent window, and the camera is configured to take a picture through the transparent window, and wherein the transparent window is configured to prevent cold air in the storage compartment from contacting the camera, and the transparent window is disposed between the storage compartment and the camera such that the camera is not exposed to the cold air in the storage compartment” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record KEMPIAK does not teach or suggest in detail a refrigerator system that includes a light source in a storage compartment, a decorative portion with respect to an interior camera, a transparent window for a camera, or teach a camera taking pictures through a transparent window such that the window prevents cold air in the storage compartment from contacting the camera as the transparent window is placed between the storage compartment and the camera as amended by the Applicant.  
KEMPIAK only discloses a refrigerator camera system with basic components of a fridge interior including a door/open close sensor that captures a refrigerator interior when the door is open or closed, but not during the open/close process.  
Whereas, as stated above, Applicant’s claimed invention recites a refrigerator that contains a light source provided at the storage compartment, a decorative portion that is arranged with respect to a camera wherein the decorative portion is formed of an opaque material and has a transparent window.  The claims further recite that the camera is arranged behind the transparent window to take a picture through the transparent window, wherein the transparent window is configured to prevent cold air in the storage compartment from contacting the camera, and the transparent window is disposed between the storage compartment and the camera such that the camera is not exposed to the cold air in the storage compartment. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

As per Claim 14, the following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (KEMPIAK, Pub. No:  US 2014-0168396; ARTWOHL, Pub. No:  US 2012-0285089; KITAMURA, Pub. No:  US 2001-0022860; FREEMAN, US Pub. No.: 2007-0186480; GRAZIANO, Pub. No.: US 2010-0170289) does not teach nor suggest in detail the limitations: 
“A refrigerator, comprising: a body having a storage compartment; a door coupled to the body and configured to open and close the storage compartment; a light source provided at the storage compartment; a door sensor; at least one camera provided at the storage compartment; and a controller configured to combine a plurality of pictures taken by the at least one camera, and to provide the combined pictures into a single mage, wherein the controller is configured to communicate with the camera such that the camera is to take a picture when the door is provided at a predetermined rotation position” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record KEMPIAK does not teach or suggest in detail a refrigerator system that includes a light source in a storage compartment or combining pictures taken by a camera into a single image.  The prior art is silent at to communicating with the camera such that the camera is to take a picture when the door is provided at a predetermined rotation position as amended by the Applicant.  
KEMPIAK only discloses a refrigerator camera system with basic components of a fridge interior including a door/open close sensor that captures a refrigerator interior when the door is open or closed, but not during the open/close process.  
Whereas, as stated above, Applicant’s claimed invention recites a refrigerator system that includes a light source in a storage compartment and combining pictures taken by a camera into a single image.  The invention also claims communicating with the camera such that the camera is to take a picture when the door is provided at a predetermined rotation position. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-8, 14-17, 19-20 are allowed. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481